— Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered January 28, 2008 in a proceeding pursuant to Family Court Act article 3. The order, among other things, placed respondent with the New York State Office of Children and Family Services for a period of 12 months.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 25, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Hurlbutt, J.E, Centra, Fahey, Pine and Gorski, JJ.